           Case 1:18-cr-00324-VEC Document 77 Filed 08/26/21 Page 1 of 1

                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                                 DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                                 DATE FILED: 8/26/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :          18-CR-324 (VEC)
                                                                :
 ARMON GRIM,                                                    :              ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on August 12, 2021, after the Government and defense counsel appeared at a

VOSR hearing but the Defendant did not, the Court adjourned the VOSR hearing until

September 2, 2021, at 2:30 p.m.;

        WHEREAS the Court ordered that, if by August 19, 2021, the parties had been unable to

make contact with Mr. Grim to inform him of the Court’s orders, the Court would issue a

warrant for his arrest in connection with his failure to appear at the August 12, 2021 hearing;

        WHEREAS the parties were unable to connect with Mr. Grim by August 19, 2021; and

        WHEREAS on August 21, 2021, the Court issued a warrant for Mr. Grim’s arrest;

        IT IS HEREBY ORDERED that the September 2, 2021 VOSR hearing is CANCELED.

The Court will schedule a hearing after Mr. Grim has been arrested pursuant to the August 21,

2021 warrant.



SO ORDERED.

                                                                _________________________________
                                                                   _____________________  _ _______
Date: August 26, 2021                                                 VALERIE CAPRONI
                                                                                  CAPRON ONI
                                                                                         ON
      New York, NY                                                  United States District Judge
